DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 11/24/2020. Claims 1-5, 8-19, and 22-28 are currently pending and have been examined. Claims 6, 7, 20 and 21 have been cancelled by the applicant.

Priority
Examiner recognized this application, which discloses and claims subject matter disclosed in prior Application No. 13/492210 filed 06/08/2012, for claimed benefit under 35 U.S.C. 119(e), 120, 121, or 365(c).

Examiner’s Amendment
An examiner’s amendment to the record is attached herewith. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Teran on 12/21/2020.

Allowable Subject Matter
Claims 1-5, 8-19, and 22-28 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Shirol, U.S. publication No. 20130085942
Barton, U.S. publication No. 20090063193
Yahagi, U.S. publication No. 20020102978
Harkins, U.S. publication No. 20060248331
Park, U.S. publication No. 20080113682
Shirol  generally discloses a method for receiving a funds transfer request from a user on a transaction initiating channel, following a first authentication, and verifying the first authentication on a transaction authorization channel based on a second authentication, wherein the second authentication is based partly on at least one request for an information element, wherein the information element includes one or more non-repeating information elements exclusively associated with the user and known to a source authorizing the funds transfer request.

Barton generally discloses a method, device and a system for transporting medical information over a wireless network. According to embodiments of the present invention, methods are implemented via a network for acquiring information about a plurality of medical devices (PIMDs) implanted in ambulatory patients.

Yahagi generally discloses a method, a system and an apparatus for receiving services from a number of communications networks without the need for making a manual switchover from one network to another.

Harkins generally discloses a system and a method for improving authentication speed when a client roams from a first authentication domain to a second authentication domain involves 

Park generally discloses a communication apparatus and a low noise amplifying method for reducing a noise figure in a frequency band to be used and can increase circuit integration using a source floor feedback operable at a low voltage in a low noise amplifier structure.

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Shirol, Barton, Yahagi, Harkins, and Park disclosed as previously discussed.  The references however do not teach at least: 
A method comprising: 
	identifying, by a computing device having a software radio, a first radio network and a second radio network available for communication with a financial institution; 
	determining, by the computing device, a first rating for the first radio network, wherein 
	the first rating is based on 
		a first strength of the first radio network, 
		a first security of the first radio network, 
		a first carrier of the first radio network, 
		a first protocol of the first radio network, and 
		a first physical signal frequency of the first radio network; 	determining, by the computing device, a second rating for the second radio network, wherein 
	the second rating is based on 
		a second strength of the second radio network, 
		a second security of the second radio network, 
		a second carrier of the second radio network, 
		a second protocol of the second radio network, and 
		a second physical signal frequency of the second radio network; 	determining, by the computing device, whether the first radio network is independent from the second radio network based on the first rating for the first radio network and the second rating for the second radio network; 
	in response to determining that the first radio network is independent from the second radio network, 
	generating, by the computing device, a visual indicator on the computing device to a user of the computing device to indicate that the first radio network is independent from the second radio network; 
	in response to generating the visual indicator, 
	receiving, by the computing device, input from the user via a touch screen on the computing device to initiate transmission of first information and second information related to a financial transaction; and 
	in response to receiving the input from the user to initiate transmission:
	transmitting, by the computing device, the first information related to the financial transaction over the first radio network to the financial institution; 
	tuning, by the computing device, the software radio from the first radio network to the second radio network independent from the first radio network; and 
	transmitting, by the computing device, the second information related to the financial transaction over the second radio network to the financial institution; 	wherein a server of the financial institution receives the first information and the second information to carry out the financial transaction.
Therefore, the claims of the instant application are not obvious over Shirol, Barton, Yahagi, Harkins, and Park for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Shirol, Barton, Yahagi, Harkins, and Park because: Shirol is not concerned signal strength, ratings or physical signal frequency or with determining whether the first radio network is independent from the second radio network based on the first rating for the first radio network and the second rating for the second radio network.  Shirol’s user device is directed to method for secure transfer of funds using communication links between the transaction initiating device and the funds transfer system. Additionally, the combination Shirol, Barton, Yahagi, and Harkins clearly destroys the intent and purpose of Shirol taken alone and/or in view of Barton, Yahagi, Harkins, and Park use of, for example, determining and displaying a plurality of indicators to show how a first communication network is distinct from a second communication network. Accordingly, the present invention is also distinguishable over Shirol, taken alone and/or in view of Barton, Yahagi, Harkins, and Park.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        

/MAMON OBEID/Primary Examiner, Art Unit 3685